 
EXECUTION VERSION

PARENT GUARANTY AGREEMENT
(SHORT-TERM REVOLVING CREDIT FACILITY)
 
This PARENT GUARANTY AGREEMENT, dated as of January 12, 2012 (this “Agreement”),
is made by GILEAD SCIENCES, INC., a Delaware corporation (the “Parent” or
“Guarantor”), in favor of BANK OF AMERICA, N.A., as administrative agent (in
such capacity, and together with its successors and assigns in such capacity,
the “Administrative Agent”) for each of the Credit Parties (as defined below).
 
RECITALS
 
WHEREAS, pursuant to that certain Short-Term Revolving Credit Facility Credit
Agreement, dated as of the date hereof (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among the Parent, as a borrower, Gilead Biopharmaceutics Ireland
Corporation, an Irish company, as a borrower (the “Borrower”), the Lenders party
thereto from time to time and the Administrative Agent, and the other Loan
Documents referred to therein, the Lenders and the other Credit Parties have
agreed to make Loans to or for the benefit of the Borrower;
 
WHEREAS, the obligations of the Lenders to make the Loans to or for the benefit
of the Borrower under the Credit Agreement are conditioned upon, among other
things, the execution and delivery of this Agreement by the Guarantor;
 
WHEREAS, the Borrower is a subsidiary of the Guarantor, which will derive
substantial direct and indirect benefits from the Credit Agreement and the Loans
to be made or issued thereunder by the Lenders to or for the benefit of the
Borrower and the other financial accommodations to the Borrower and its
Subsidiaries as may be made available by the other Credit Parties; and
 
WHEREAS, Guarantor is willing to guarantee the Obligations of the Borrower as
hereinafter provided in order to obtain such benefits.
 
NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the Guarantor, Guarantor agrees, for the
benefit of each Credit Party, as follows:
 
ARTICLE I
DEFINITIONS
 
Section 1.01      Definitions.  The following terms (whether or not underscored)
when used in this Agreement, including its preamble and recitals, shall have the
following meanings (such definitions to be equally applicable to the singular
and plural forms thereof):
 
“Administrative Agent” is defined in the preamble.
 
“Agreement” is defined in the preamble.
 
“Borrower” is defined in the first recital.
 

 
 

--------------------------------------------------------------------------------

 

“Credit Agreement” is defined in the first recital.
 
“Credit Parties” means the Administrative Agent, each Lender, each Swap Bank and
each Cash Management Bank.
 
“Guaranteed Obligations” is defined in Section 2.01.
 
“Guarantor” is defined in the preamble.
 
“Parent” is defined in the preamble.
 
“Post Petition Interest” is defined in Section 2.04(b)(ii).
 
“Subordinated Obligations” is defined in Section 2.04(b).
 
“Termination Date” means the date on which the latest of the following events
occurs:  (i) the payment in full in cash of the Obligations under the Loan
Documents and (ii) the termination or expiration of the Availability Period.
 
Section 1.02        Credit Agreement Definitions.  Unless otherwise defined
herein or the context otherwise requires, terms used in this Agreement,
including its preamble and recitals, have the meanings provided in the Credit
Agreement.
 
Section 1.03        Other Interpretive Provisions.  The rules of construction in
Sections 1.02 to 1.06 of the Credit Agreement shall be equally applicable to
this Agreement.
 
ARTICLE II
GUARANTY
 
Section 2.01        Guaranty; Limitation of Liability.  (a) Guarantor hereby
absolutely, unconditionally and irrevocably guarantees the punctual payment when
due, whether at scheduled maturity or on any date of a required prepayment or by
acceleration, demand or otherwise, of all Obligations of the Borrower
(including, without limitation, any extensions, modifications, substitutions,
amendments, amendments and restatements, replacements or renewals of any or all
of the foregoing Obligations), whether direct or indirect, absolute or
contingent, and whether for principal, interest, premiums, fees, indemnities,
contract causes of action, costs, expenses or otherwise (the Obligations of the
Borrower being the “Guaranteed Obligations” of Guarantor), and agrees to pay any
and all reasonable, invoiced out-of-pocket expenses (including the reasonable,
invoiced out-of-pocket fees, charges and disbursements of one primary counsel
for the Administrative Agent and the other Credit Parties (and additional
counsel for any actual or reasonably perceived conflict of interest and, if
reasonably necessary, one special or regulatory counsel in multiple
jurisdictions or one local counsel in each relevant jurisdiction (but no other
counsels))) incurred by the Administrative Agent or any other Credit Party in
enforcing any rights under this Agreement or any other Loan Document.  Without
limiting the generality of the foregoing, Guarantor’s Obligations hereunder
shall extend to all amounts that constitute part of the Guaranteed Obligations
that would be owed by the Borrower to any Credit Party under or in respect of
the Loan Documents but for the fact that they are unenforceable or not allowable
due to the existence of a bankruptcy, reorganization or similar proceeding
involving the Borrower.
 

 
 

--------------------------------------------------------------------------------

 



 
(b)           Guarantor, and the Administrative Agent, for itself and each other
Credit Party, hereby confirm that it is the intention of all such Persons that
this Agreement and the Obligations of Guarantor hereunder not constitute a
fraudulent transfer or conveyance for purposes of Debtor Relief Laws, the
Uniform Fraudulent Conveyance Act, the Uniform Fraudulent Transfer Act or any
similar Law to the extent applicable to this Agreement and the Obligations of
Guarantor hereunder.  To effectuate the foregoing intention, the Administrative
Agent, the other Credit Parties and the Guarantor hereby irrevocably agree that
the Obligations of Guarantor under this Agreement at any time shall be limited
to the maximum amount as will result in the Obligations of Guarantor under this
Agreement not constituting a fraudulent transfer or conveyance.
 
(c)           Guarantor hereby unconditionally and irrevocably agrees that in
the event any payment shall be required to be made to any Credit Party under
this Agreement, Guarantor will contribute, to the maximum extent permitted by
Law, such amounts to each other guarantor (if any) so as to maximize the
aggregate amount paid to the Credit Parties under or in respect of the Loan
Documents.
 
Section 2.02         Guaranty Absolute.  Guarantor guarantees that the
Guaranteed Obligations will be paid strictly in accordance with the terms of the
Loan Documents, to the fullest extent permitted by Law now or hereafter in
effect in any jurisdiction affecting any of such terms or the rights of any
Credit Party with respect thereto.  The Obligations of Guarantor under or in
respect of this Agreement are independent of the Guaranteed Obligations, and a
separate action or actions may be brought and prosecuted against Guarantor to
enforce this Agreement, irrespective of whether any action is brought against
the Borrower or whether the Borrower is joined in any such action or
actions.  This Agreement is a present and continuing, absolute and unconditional
guarantee of payment when due, and not of collection, by Guarantor. The
liability of Guarantor under this Agreement shall be irrevocable, absolute and
unconditional irrespective of, and Guarantor hereby irrevocably waives any
defenses it may now have or hereafter acquire in any way relating to, any or all
of the following:
 
(a)           any lack of validity or enforceability of any Loan Document or any
agreement or instrument relating thereto;
 
(b)           any change in the time, manner or place of payment of, or in any
other term of, all or any of the Obligations of the Borrower under or in respect
of the Loan Documents, or any other amendment or waiver of or any consent to
departure from any Loan Document, including, without limitation, any increase in
the Guaranteed Obligations resulting from the extension of additional credit to
the Parent or any of its Subsidiaries or otherwise;
 
(c)           any taking, release, subordination or amendment or waiver of, or
consent to departure from, any other guarantee (if any), for all or any of the
Guaranteed Obligations;
 
(d)           any change, restructuring or termination of the corporate
structure or existence of the Parent or any of its Subsidiaries or any
insolvency, bankruptcy, reorganization or other similar proceeding under Debtor
Relief Laws affecting the Parent, the Borrower or their assets or any resulting
release or discharge of any Guaranteed Obligation;
 

 
 

--------------------------------------------------------------------------------

 



 
(e)           the existence of any claim, setoff or other right which Guarantor
may have at any time against the Borrower, the Administrative Agent, any Lender
or any other Person, whether in connection herewith or any unrelated
transaction;
 
(f)           any provision of applicable Law purporting to prohibit the payment
or performance by the Parent or the Borrower of any of the Obligations of such
Person;
 
(g)           any failure of any Credit Party to disclose to the Parent or the
Borrower any information relating to the business, financial condition,
operations, performance, properties or prospects of the Parent or the Borrower
now or hereafter known to such Credit Party (Guarantor waives any duty on the
part of the Credit Parties to disclose such information);
 
(h)           the failure of any other Person to execute or deliver any other
guarantee or agreement or the release or reduction of liability of Guarantor or
other guarantor (if any) or surety (if any) with respect to the Guaranteed
Obligations; or
 
(i)           any other circumstance (including, without limitation, any statute
of limitations) or any existence of or reliance on any representation by any
Credit Party that might otherwise constitute a legal or equitable discharge or
defense available to, or a discharge of, the Parent, the Borrower or any other
guarantor or surety.
 
Section 2.03         Waivers and Acknowledgments.
 
(a)           Guarantor hereby unconditionally and irrevocably waives, to the
extent permitted by applicable Law, promptness, diligence, notice of acceptance,
presentment, demand for performance, notice of nonperformance, default,
acceleration, protest or dishonor and any other notice with respect to any of
the Guaranteed Obligations and this Agreement and any requirement that any
Credit Party protect, secure, perfect or insure any Lien or any property subject
thereto or exhaust any right or take any action against the Borrower or any
other Person.
 
(b)           Guarantor hereby unconditionally and irrevocably waives, to the
extent permitted by applicable Law, any right to revoke this Agreement and
acknowledges that this Agreement is continuing in nature and applies to all
Guaranteed Obligations, whether existing now or in the future.
 
(c)           Guarantor hereby unconditionally and irrevocably waives, to the
extent permitted by applicable Law, (i) any defense arising by reason of any
claim or defense based upon an election of remedies by any Credit Party that in
any manner impairs, reduces, releases or otherwise adversely affects the
subrogation, reimbursement, exoneration, contribution or indemnification rights
of Guarantor or other rights of Guarantor to proceed against the Borrower, any
other guarantor (if any) or any other Person and (ii) any defense based on any
right of setoff or counterclaim against or in respect of the Obligations of
Guarantor hereunder.
 
(d)           Guarantor hereby unconditionally and irrevocably waives any duty
on the part of any Credit Party to disclose to it any matter, fact or thing
relating to the business, financial condition, operations, performance,
properties or prospects of the Borrower or any of its Subsidiaries now or
hereafter known by such Credit Party.
 

 
 

--------------------------------------------------------------------------------

 



 
(e)           Guarantor acknowledges that it will receive substantial direct and
indirect benefits from the financing arrangements contemplated by the Loan
Documents and that the waivers set forth in Section 2.02 and this Section 2.03
are knowingly made in contemplation of such benefits.
 
Section 2.04         Subordination.  (a)  Guarantor hereby unconditionally and
irrevocably agrees not to exercise any rights that it may now have or hereafter
acquire against the Borrower or any other insider guarantor (if any) that arise
from the existence, payment, performance or enforcement of Guarantor’s
Obligations under or in respect of this Agreement or any other Loan Document,
including, without limitation, any right of subrogation, reimbursement,
exoneration, contribution (pursuant to Section 2.01(c) or otherwise) or
indemnification and any right to participate in any claim or remedy of any
Credit Party against the Borrower, Guarantor or any other insider guarantor (if
any) whether or not such claim, remedy or right arises in equity or under
contract, statute or common law, including, without limitation, the right to
take or receive from the Borrower or any other insider guarantor (if any),
directly or indirectly, in cash or other property or by setoff or in any other
manner, payment or security on account of such claim, remedy or right without
the prior written consent of the Administrative Agent, unless and until the
Termination Date has occurred.
 
(b)           Guarantor hereby agrees that any and all debts, liabilities and
other obligations owed to it by the Borrower, including pursuant to Section
2.01(c) (collectively, the “Subordinated Obligations”), are hereby subordinated
to the prior payment in full in cash of the Obligations of the Borrower under
the Loan Documents to the extent and in the manner hereinafter set forth in this
Section 2.04(b):
 
(A)           Except during the continuance of an Event of Default (including
the commencement and continuation of any proceeding under any Debtor Relief Law
relating to the Borrower), Guarantor may receive regularly scheduled payments
from the Borrower on account of the Subordinated Obligations.  After the
occurrence and during the continuance of any Event of Default (including the
commencement and continuation of any proceeding under any Debtor Relief Law
relating to the Borrower), however, unless the Administrative Agent otherwise
agrees in writing, Guarantor shall not demand, accept or take any action to
collect any payment on account of the Subordinated Obligations.
 
(B)           In any proceeding under any Debtor Relief Law relating to the
Borrower, Guarantor agrees that, unless the Administrative Agent otherwise
agrees in writing, the Credit Parties shall be entitled to receive payment in
full in cash of all Obligations (including all interest and expenses accruing
after the commencement of a proceeding under any Debtor Relief Law, whether or
not constituting an allowed claim in such proceeding (“Post Petition Interest”))
of the Borrower before Guarantor receives payment of any Subordinated
Obligations of the Borrower.
 

 
 

--------------------------------------------------------------------------------

 

(C)           After the occurrence and during the continuance of any Event of
Default (including the commencement and continuation of any proceeding under any
Debtor Relief Law relating to the Borrower), Guarantor shall, if the
Administrative Agent so requests, collect, enforce and receive payments on
account of any Subordinated Obligations due to Guarantor from the Borrower as
trustee for the Credit Parties and deliver such payments to the Administrative
Agent for application to the Guaranteed Obligations (including all Post Petition
Interest), together with any necessary endorsements or other instruments of
transfer, but without reducing or affecting in any manner the liability of
Guarantor under the other provisions of this Agreement.
 
(D)           After the occurrence and during the continuance of any Event of
Default (including the commencement and continuation of any proceeding under any
Debtor Relief Law relating to the Borrower), the Administrative Agent is
authorized and empowered (but without any obligation to so do), in its
discretion, (A) in the name of Guarantor, to collect and enforce, and to submit
claims in respect of, Subordinated Obligations due to Guarantor and to apply any
amounts received thereon to the Guaranteed Obligations (including any and all
Post Petition Interest), and (B) to require Guarantor (1) to collect and
enforce, and to submit claims in respect of, Subordinated Obligations due to
Guarantor and (2) to pay any amounts received on such obligations to the
Administrative Agent for application to the Guaranteed Obligations (including
any and all Post Petition Interest).
 
(c)           If any amount shall be paid to Guarantor in violation of this
Section 2.04 at any time prior to the Termination Date, such amount shall be
received and held in trust for the benefit of the Credit Parties, shall be
segregated from other property and funds of Guarantor and shall forthwith be
paid or delivered to the Administrative Agent in the same form as so received
(with any necessary endorsement or assignment) to be credited and applied to the
Guaranteed Obligations and all other amounts payable under this Agreement,
whether matured or unmatured, in accordance with the terms of the Loan
Documents.
 
(d)           If the Termination Date shall have occurred, the Administrative
Agent will, at Guarantor’s request and expense, execute and deliver to Guarantor
appropriate documents, without recourse and without representation or warranty,
necessary to evidence the transfer by subrogation to Guarantor of an interest in
the Guaranteed Obligations resulting from any payment made by Guarantor pursuant
to this Agreement.
 
Section 2.05         Payments Free and Clear of Taxes, Etc.  (a) Any and all
payments made by or on account of Guarantor under or in respect of this
Agreement or any other Loan Document shall be made, in accordance with Section
3.01 of the Credit Agreement, free and clear of and without deduction or
withholding for any Indemnified Taxes (including Other Taxes); provided that if
any Indemnified Taxes (including Other Taxes) are required by applicable Law to
be withheld or deducted from such payments, then (i) the sum payable by
Guarantor shall be increased as necessary so that after making all required
deductions or withholdings (including deductions or withholdings applicable to
additional sums payable under this Section 2.05), each of the Administrative
Agent or applicable Lender, as the case may be, receives an amount equal to the
sum it would have received had no such deductions or withholdings been required
to be made, (ii) Guarantor shall make such deductions or withholdings as
required by Law and (iii) Guarantor shall timely pay the full amount deducted or
withheld to the relevant Governmental Authority in accordance with applicable
Law.
 

 
 

--------------------------------------------------------------------------------

 



 
(b)           Without limiting the provisions of subsection (a) above, Guarantor
shall timely pay any Other Taxes that arise from any payment made by or on
behalf of Guarantor under or in respect of this Agreement or from the execution,
delivery, performance, enforcement or registration of, or otherwise with respect
to, this Agreement to the relevant Governmental Authority in accordance with
applicable Law.
 
(c)           Guarantor shall indemnify the Administrative Agent and each Lender
within ten days after demand therefor, for the full amount of Indemnified Taxes
or Other Taxes (including any Indemnified Taxes or Other Taxes imposed or
asserted or attributable to amounts payable under this Section 2.05) paid by the
Administrative Agent or such Lender, as the case may be, and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority.  A certificate
setting forth in reasonable detail the basis for and calculation of the amount
of such payment or liability delivered to Guarantor by a Lender (with a copy to
the Administrative Agent), or by the Administrative Agent on its own behalf or
on behalf of a Lender, shall be conclusive absent manifest error.
 
(d)           As soon as practicable after any payment of Indemnified Taxes or
Other Taxes by Guarantor to a Governmental Authority, Guarantor shall deliver to
the Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment or other evidence of such
payment reasonably satisfactory to the Administrative Agent.
 
ARTICLE III
REPRESENTATIONS AND WARRANTIES
 
Section 3.01         Credit Agreement Representations and Warranties.  Guarantor
hereby makes each representation and warranty made in the Credit Agreement by
the Parent with respect to it.
 
Section 3.02          No Conditions Precedent.  There are no conditions
precedent to the effectiveness of this Agreement that have not been satisfied or
waived.
 
Section 3.03          Independent Credit Analysis.  Guarantor has, independently
and without reliance upon any Credit Party and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement and each other Loan Document to which it
is or is to be a party, and Guarantor has established adequate means of
obtaining from the Borrower on a continuing basis information pertaining to, and
is now and on a continuing basis will be completely familiar with, the business,
financial condition, operations, performance, properties and prospects of the
Borrower.
 

 
 

--------------------------------------------------------------------------------

 

ARTICLE IV
[INTENTIONALLY OMITTED]
 
ARTICLE V
MISCELLANEOUS PROVISIONS
 
Section 5.01          Loan Document.  This Agreement is a Loan Document executed
pursuant to the Credit Agreement and shall (unless otherwise expressly indicated
herein) be construed, administered and applied in accordance with the terms and
provisions thereof.
 
Section 5.02          No Waiver; Remedies.  No failure on the part of any Credit
Party to exercise, and no delay in exercising, any right hereunder shall operate
as a waiver thereof; nor shall any single or partial exercise of any right
hereunder preclude any other or further exercise thereof or the exercise of any
other right.  The remedies herein provided are cumulative and not exclusive of
any remedies provided by the Law.
 
Section 5.03           Right of Setoff.  If an Event of Default under
Section 8.01(a) of the Credit Agreement shall have occurred and be continuing
with respect to Guarantor, each Credit Party and each of their respective
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by applicable Law, to setoff and apply any and all
deposits (general or special, time or demand, provisional or final in whatever
currency) at any time held and other obligations (in whatever currency) at any
time owing by, such Credit Party or any such Affiliate to or for the credit or
the account of Guarantor against any and all of the Obligations of Guarantor now
or hereafter existing under this Agreement or any other Loan Documents to such
Credit Party, irrespective of whether or not such Credit Party shall have made
any demand under this Agreement or any other Loan Document and although such
Obligations of Guarantor may be contingent or unmatured or are owed to a branch
or office of such Credit Party different from the branch or office holding such
deposit or obligated on such indebtedness; provided, that in the event that any
Defaulting Lender shall exercise any such right of setoff, (x) all amounts so
set off shall be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Section 2.15 of the Credit
Agreement and, pending such payment, shall be segregated by such Defaulting
Lender from its other funds and deemed held in trust for the benefit of the
Administrative Agent and the Lenders, and (y) the Defaulting Lender shall
provide promptly to the Administrative Agent a statement describing in
reasonable detail the Obligations owing to such Defaulting Lender as to which it
exercised such right of setoff.  The rights of each Credit Party and their
respective Affiliates under this Section 5.03 are in addition to other rights
and remedies (including other rights of setoff) that such Credit Party or their
respective Affiliates may have. Each Credit Party agrees to notify Guarantor and
the Administrative Agent promptly after any such setoff and application;
provided, that the failure to give such notice shall not affect the validity of
such setoff and application.
 
Section 5.04         Indemnification.  (a)  Without limitation of Guarantor’s
obligation to guarantee the Borrower’s reimbursement and indemnification
Obligations under Section 10.04 of the Credit Agreement, Guarantor shall
independently indemnify each Indemnitee against, and hold each Indemnitee
harmless from, any and all losses, claims, damages, liabilities and reasonable,
invoiced out-of-pocket expenses (including the reasonable, invoiced
out-of-pocket fees, disbursements and other charges of one outside counsel to
all Indemnitees (and additional counsel for any actual or reasonably perceived
conflict of interest and, to the extent reasonably necessary, one special or
regulatory counsel in multiple jurisdictions and one local counsel in each
relevant jurisdiction (but no other counsels))) incurred by any Indemnitee or
asserted against any Indemnitee by any third party or by the Borrower as and to
the extent provided in Section 10.04 of the Credit Agreement.
 

 
 

--------------------------------------------------------------------------------

 



 
(b)           The parties hereto hereby also agree that none of the Indemnitees
shall have any liability (whether direct or indirect, in contract, tort or
otherwise) to any party hereto or any of their respective Affiliates, directors,
officers, employees, counsel, agents and attorneys-in-fact, and the parties
hereto hereby agree not to assert any claim against any Indemnitee on any theory
of liability, for special, indirect, consequential or punitive damages (as
opposed to direct or actual damages) arising out of, in connection with, or as a
result of the Loans, the use of the proceeds of any Loan, the Loan Documents or
any of the transactions contemplated by the Loan Documents.
 
(c)           All amounts due under this Section 5.04 shall be payable promptly
after demand therefor.
 
(d)           Without prejudice to the survival of any of the other agreements
of Guarantor under this Agreement or any of the other Loan Documents, the
agreements and obligations of Guarantor contained in Section 2.01(a) (with
respect to enforcement expenses), the last sentence of Section 2.02, Section
2.05 and this Section 5.04 shall survive the payment in full of the Guaranteed
Obligations and all of the other amounts payable under this Agreement.
 
Section 5.05         Continuing Guaranty; Reinstatement.  (a) This Agreement is
a continuing agreement and shall remain in full force and effect until the
Termination Date.
 
(b)           This Agreement shall continue to be effective or be reinstated, as
the case may be, with respect to Guarantor if at any time any payment of any of
the Guaranteed Obligations of Guarantor is rescinded or must otherwise be
returned by any Credit Party or any other Person in connection with the
insolvency, bankruptcy, reorganization or other similar proceedings affecting
the Parent or the Borrower under Debtor Relief Laws or otherwise, all as though
such payment had not been made.
 
(c)           Subject to Section 5.05(b), the Obligations of Guarantor under
this Agreement shall terminate on the Termination Date.
 
Section 5.06         Amendments, etc.; Additional Guarantors; Successors and
Assigns.  (a)  No amendment to or waiver of any provision of this Agreement nor
consent to any departure by Guarantor herefrom, shall in any event be effective
unless the same shall be in writing and signed by the Administrative Agent and,
with respect to any such amendment, by the Guarantor, and then such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given.
 
(b)           This Agreement shall be binding upon Guarantor and its successors,
transferees and assigns and shall inure to the benefit of and be enforceable by
the Administrative Agent and each other Credit Party and their respective
successors, transferees and assigns; provided, however, that Guarantor may not
assign its obligations hereunder without the prior written consent of the
Administrative Agent.
 

 
 

--------------------------------------------------------------------------------

 



 
Section 5.07          Addresses for Notices.  All notices and other
communications provided for hereunder shall be in writing and mailed, delivered
or transmitted by telecopier to Guarantor or Administrative Agent, as
applicable, at the address set forth in Section 10.02 of the Credit
Agreement.  All such notices and other communications shall be deemed to be
given or made at the times provided in Section 10.02 of the Credit Agreement.
 
Section 5.08          Section Captions.  Section captions used in this Agreement
are for convenience of reference only, and shall not affect the construction of
this Agreement.
 
Section 5.09          Severability.  If any provision of this Agreement is held
to be illegal, invalid or unenforceable, (a) the legality, validity and
enforceability of the remaining provisions of this Agreement shall not be
affected or impaired thereby and (b) the parties shall endeavor in good faith
negotiations to replace the illegal, invalid or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the illegal, invalid or unenforceable provisions.  The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
 
Section 5.10         Counterparts.  This Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract.
 
Section 5.11         Governing Law, Etc.  (a)  THIS AGREEMENT SHALL BE GOVERNED
BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.
 
(b)           EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR
ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THE COURTS OF THE
STATE OF NEW YORK SITTING IN NEW YORK CITY AND OF THE UNITED STATES DISTRICT
COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY
THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY
JUDGMENT, AND EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL
CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED
IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, IN SUCH FEDERAL COURT.  EACH PARTY HERETO AGREES THAT A FINAL JUDGMENT IN
ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
LAW.  NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY
RIGHT THAT THE ADMINISTRATIVE AGENT OR ANY OTHER CREDIT PARTY MAY OTHERWISE HAVE
TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT AGAINST THE GUARANTOR OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.
 

 
 

--------------------------------------------------------------------------------

 



 
(c)           EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED
TO IN PARAGRAPH (b) OF THIS SECTION.  EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN
INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH
COURT.
 
(d)           EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN
THE MANNER PROVIDED FOR NOTICES IN SECTION 5.07.
 
Section 5.12        Waiver of Trial by Jury.  EACH PARTY HERETO  HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT
IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR
ANY OTHER THEORY).  EACH PARTY HERETO CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER .
 
Section 5.13        Entire Agreement.  THIS AGREEMENT REPRESENTS THE FINAL AND
ENTIRE AGREEMENT AMONG THE PARTIES HERETO RELATING TO THE SUBJECT MATTER HEREOF
AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT
ORAL AGREEMENTS OF THE PARTIES HERETO OR BY PRIOR OR CONTEMPORANEOUS WRITTEN
AGREEMENTS.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG SUCH PARTIES.
 
[Signature Page Follows]

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Guarantor has caused this Agreement to be duly executed and
delivered by its officer thereunto duly authorized as of the date first above
written.



 
GILEAD SCIENCES, INC., as Borrower
     
By:
s/ Robin L. Washington
 
Name:
Robin L. Washington
 
Title:
Senior Vice President and Chief
   
Financial Officer

 
 
[Parent Guaranty Agreement – Short-Term  Revolving Credit Facility]



 
 

--------------------------------------------------------------------------------

 



 

 
ACKNOWLEDGED AND AGREED
 
as of the date first above written:
       
BANK OF AMERICA, N.A.,
 
as Administrative Agent
     
By:
s/ Dora A. Brown
 
Name:
Dora A. Brown
 
Title:
Vice President



 
Parent Guaranty Agreement (Short-Term  Revolving Credit Facility)

 
 

--------------------------------------------------------------------------------

 


